Citation Nr: 1201002	
Decision Date: 01/11/12    Archive Date: 01/20/12

DOCKET NO.  08-36 294	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUES

1.  Entitlement to an increased disability evaluation for the Veteran's left (major) shoulder injury residuals, currently evaluated as 20 percent disabling.  

2.  Entitlement to an increased disability evaluation for the Veteran's cervical strain, currently evaluated as 10 percent disabling.  

2.  Entitlement to an increased disability evaluation for the Veteran's lumbosacral strain, currently evaluated as 10 percent disabling.  

4.  Entitlement to a compensable disability evaluation for the Veteran's ganglion cysts of the wrists.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The Veteran had active service from June 1985 to June 1994.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a October 2006 rating decision of the Honolulu, Hawaii, Regional Office (RO) which, in pertinent part, denied increased disability evaluations for the Veteran's left (major) shoulder injury residuals, cervical strain, lumbosacral strain, and ganglion cysts of the wrists.  The issue of entitlement to an increased rating for cervical strain will be addressed in the REMAND section below.  


FINDING OF FACT

The Veteran's left (major) shoulder injury residuals alone have been objectively shown to be productive of no more than chronic left shoulder pain; a range of motion of the shoulder of flexion to 160 degrees, extension to 50 degrees, abduction to 120 degrees, adduction to 50 degrees, external rotation to 70 degrees, and internal rotation to 60 degrees with pain; acromioclavicular joint tenderness; and no significant joint or bony abnormality.  


CONCLUSION OF LAW

The criteria for an evaluation in excess of 20 percent for the Veteran's left (major) shoulder injury residuals have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R §§ 3.102, 3.321, 3.159, 3.326(a), 4.10, 4.40, 4.45, 4.71, 4.71a, Diagnostic Code 5201 (2011).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  Proper VCAA notice must inform the claimant of any information and evidence not of record that: (1) is necessary to substantiate the claim; (2) VA will seek to provide; and (3) the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(b) (1) (2011).  In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United States Court of Appeals for Veterans Claims (Court) held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable RO decision on the claim for VA benefits.  

In regards to the issue of an increased evaluation for the Veteran's chronic left shoulder injury residuals, the Board finds that VA has satisfied its duty to notify under the VCAA.  A VCAA notice was provided to the Veteran in June 2006 which informed him of the evidence generally needed to support a claim of entitlement to an increased evaluation for chronic left shoulder injury residuals and the effective date for such an award; what actions he needed to undertake; and how VA would assist him in developing his claim.  The June 2006 VCAA notice was issued to the Veteran prior to the October 2006 rating decision from which the instant appeal arises.  The Veteran's claim was readjudicated in the September 2008 statement of the case issued to the Veteran and his accredited representative.  

VA has taken all reasonable action necessary to properly assist the Veteran with respect to his claim for benefits in accordance with 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c).  The Veteran has been afforded multiple VA examinations, which address the nature and severity of his chronic left shoulder injury residuals.  The examination reports are of record.  All identified and available VA treatment records have been secured to the extent possible.  The Veteran requested both a hearing before a VA hearing officer and a hearing before a Veterans Law Judge sitting at the RO.  The Veteran was scheduled for the requested hearings.  Unfortunately, the Veteran failed to appear for either hearing.  The Court has held that VA's duty to assist the Veteran in the proper development of his case is "not always a one-way street" and the Veteran must be prepared to cooperate with VA's efforts to obtain all relevant evidence.  Olson v. Principi, 3 Vet. App. 480, 483 (1992).  The Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to notify or to assist the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case insofar as any errors committed were not harmful to the essential fairness of the instant proceeding. Therefore, the Veteran will not be prejudiced as a result of the Board consideration of the merits of his claim.  


II.  Historical Review

The Veteran's service treatment records indicate that he was treated for a left shoulder injury.  The report of a June 1994 VA examination for compensation purposes states that the Veteran was diagnosed with mild left shoulder rotator cuff syndrome.  In August 1994, the RO established service connection for left (major) shoulder injury residuals; assigned a noncompensable evaluation for that disability; and effectuated the award as of June 2, 1994.  

A February 1996 VA treatment record states that the Veteran exhibited a left shoulder range of motion of flexion to 80 degrees, lateral flexion to 80 degrees and internal and external rotation to 80 degrees and anterior shoulder tenderness.  An assessment of "left shoulder pain, possible tendonitis" was advanced.  In June 1996, the RO increased the evaluation for the Veteran's left shoulder injury residuals from noncompensable to 20 percent and effectuated the award as of February 20, 1996.  


III.  Increased Evaluation

Disability evaluations are determined by comparing the Veteran's current symptomatology with the criteria set forth in the Schedule For Rating Disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2011).  A 20 percent evaluation is warranted for limitation of motion of the major arm when motion is possible to the shoulder level.  A 30 percent disability evaluation requires that motion be limited to a point midway between the side and shoulder level.  A 40 percent evaluation required that motion be limited to 25 degrees from the side.  38 C.F.R. § 4.71a, Diagnostic Code 5201 (2011).  

The average normal range of motion of the shoulder is forward elevation (flexion) from 0 to 180 degrees; abduction from 0 to 180 degrees; external rotation from 0 to 90 degrees; and internal rotation from 0 to 90 degrees.  When the arm is held at the shoulder level, the shoulder is in 90 degrees of either forward elevation (flexion) or abduction.  38 C.F.R. § 4.71, Plate I (2011).  

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45 (2011).  

Evaluations shall be based as far as practicable, upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular evaluations are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  The governing norm in these exceptional cases is: A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2011).  

A March 2006 VA neurological evaluation states that the Veteran complained of chronic left shoulder pain with associated shoulder limitation of motion and left acromioclavicular joint tenderness.  On examination, the Veteran exhibited limited left shoulder flexion, extension, and internal rotation due to pain and acromioclavicular joint tenderness.  A May 2006 VA treatment record conveys that the Veteran complained of chronic left shoulder pain.  

In his May 2006 claim, the Veteran advanced that his left shoulder injury residuals were productive of left arm limitation of motion.  

At a July 2006 VA examination for compensation purposes, the Veteran complained of chronic left shoulder pain which was exacerbated by driving a vehicle.  He reported that his left shoulder disability prevented him from working as a mechanic.  On examination of the left shoulder, the Veteran exhibited a range of motion of forward flexion to 180 degrees with pain at 160 degrees, abduction to 180 degrees with pain at 160 degrees, external rotation to 90 degrees, and internal rotation to 90 degrees and "intact" left upper extremity muscle tone, grip strength, sensation, and reflexes.  Contemporaneous X-ray studies of the left shoulder revealed "no significant abnormality."  An assessment of "left shoulder pain due to strain and overuse" was advanced.  The examiner commented that:
According to the patient, this is what prevented him from maintaining his mechanic work because he was unable to do his job and he has been unable to find any continuous work since that time.  

In his undated notice of disagreement (NOD) received in September 2007, the Veteran asserted that his chronic left shoulder injury residuals were manifested by pain, crepitation, and associated limitation of motion.  He stated that his chronic left shoulder disability severely impaired his daily and vocational activities.  

At a July 2008 VA examination for compensation purposes, the Veteran complained of progressive chronic left shoulder pain, weakness, stiffness, and instability/giving way.  He reported that his left shoulder flare-ups impaired his ability to perform his activities of daily living.  The Veteran clarified that he was currently employed as a swimming pool equipment manager and had missed approximately five to six days from work due to his left shoulder disability.  On examination of the left shoulder, the Veteran exhibited a range of motion of flexion to 160 degrees, extension to 50 degrees, abduction to 120 degrees, adduction to 50 degrees, external rotation to 70 degrees, and internal rotation to 60 degrees and acromioclavicular joint tenderness.  Contemporaneous X-ray studies of the left shoulder revealed "no significant joint or bony abnormality."  The Veteran was diagnosed with left shoulder strain.  

The Board has reviewed the probative evidence of record including the Veteran's written statements on appeal.  The Veteran's chronic left shoulder injury residuals alone have been objectively shown on repeated examination to be productive of no more than chronic left shoulder pain; a range of motion of the shoulder of flexion to 160 degrees, extension to 50 degrees, abduction to 120 degrees, adduction to 50 degrees, external rotation to 70 degrees, and internal rotation to 60 degrees with pain; acromioclavicular joint tenderness; and no significant joint or bony abnormality.  The Board observes that the Veteran was able to move his left shoulder above shoulder level.  

The Veteran asserts that an increased evaluation for his chronic left shoulder injury residuals is warranted as his disability significantly affects his daily and vocational activities.  The Veteran is competent to report the symptoms associated with his left shoulder disability.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  The Board finds that the Veteran's written statements as to his left shoulder disability to be credible.  However, neither the Veteran nor repeated VA physical examinations indicate that the Veteran experienced functional left shoulder limitation of motion which prevented movement of the left upper extremity beyond a point midway between the side and shoulder level.  Indeed, the Veteran has been repeated found to be able to flex his left upper extremity to 160 degrees, a point well above shoulder level.  In the absence of any evidence of left shoulder functional limitation of motion to a point midway between the side and shoulder level, the Board concludes that a schedular evaluation in excess of 20 percent is not warranted at any point during the relevant period of time.  38 C.F.R. § 4.71a, Diagnostic Code 5201 (2011); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The Veteran's objective and subjective left shoulder symptomatology falls within the criteria for a 20 percent evaluation under the provisions of 3 38 C.F.R. § 4.71a, Diagnostic Code 5201 (2011).  See Thun v. Peake, 22 Vet. App. 111(2008).  The Veteran has not identified any specific factors which may be considered to be exceptional or unusual in light of VA's rating schedule.  The evidence of record does not otherwise show that there is an exceptional disability picture.  The documentation of record is void of any finding of exceptional limitation due to the Veteran's chronic left shoulder injury residuals beyond that contemplated by the rating schedule.  The evidence is clear that the Veteran's left shoulder symptomatology has some impact on his employability; however, loss of industrial capacity is the principal factor in assigning schedular evaluations.  See 38 C.F.R. §§ 3.321(a), 4.1 (2011).  The provisions of 38 C.F.R. § 4.1 specifically state: "generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  See also Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992); Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).  Thus, the Board finds that referral for consideration of assignment of an evaluation on an extra-schedular basis is not warranted.  38 C.F.R. § 3.321(b)(1) (2011).  


ORDER

An increased evaluation for the Veteran's left (major) shoulder injury residuals is denied.  


REMAND

The Veteran advances that increased evaluations are warranted for his cervical spine disability, lumbosacral spine disability, and ganglion cysts of the wrists.  He contends that the VA evaluations of record do not fully address his service-connected disabilities and are therefore inadequate for rating purposes.  

In reviewing the record, the Board observes that the Veteran has been noted to complain of chronic upper extremity and lower extremity pain and sensory impairment.  The clinical findings are not clear as to either the etiology or the chronicity of the Veteran's symptomatology.  A November 2005 VA neurological evaluation states that the Veteran complained of chronic neck pain with radiating left arm pain, numbness, and weakness and chronic back pain with radiation to the right lower extremity.  Assessments of "probable cervical spondylosis with radiculopathy;" "probable [left] carpal tunnel syndrome with positive Tinnel sign;" and "chronic back pain with possible radiculopathy" were advanced.  

The July 2006 VA examination report conveys that the Veteran complained of chronic neck pain, back pain, and right thenar eminence pain.  Assessments of "cervical strain due to overuse/strain and degenerative disc disease at C5-6;" "low back pain due to strain and overuse;" "intermittent left thigh pain;" and "bilateral ganglion cysts of the wrists" were advanced.  
The July 2008 VA examination report notes that the Veteran complained of chronic neck, back, and bilateral wrist pain.  On examination, the Veteran was found to exhibit cervical spine limitation of motion with pain on repeated effort; no lumbar spine limitation of motion or pain; and no wrist limitation of motion or pain.  The examiner did not specify the degrees at which the Veteran's cervical spine pain started.  The Veteran was diagnosed with cervical spine degenerative disc disease, lumbosacral strain, and ganglion cysts of the wrists.  The examiner did not advance an opinion as to whether the Veteran's cervical spine degenerative disc disease was etiologically related to his service-connected cervical spine disability.  

VA's duty to assist includes, in appropriate cases, the duty to conduct a thorough and contemporaneous medical examination which is accurate and fully descriptive.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); Floyd v. Brown, 9 Vet. App. 88, 93 (1996); Ardison v. Brown, 6 Vet. App. 405, 407-08 (1994); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  The Board finds that further VA examination would be helpful in resolving the issues raised by the instant appeal.  

Clinical documentation dated after January 2009 is not of record.  VA should obtain all relevant VA and private clinical documentation which could potentially be helpful in resolving the Veteran's claims.  See 38 C.F.R. § 3.159(c)(2) (2011).  See also Bell v. Derwinski, 2 Vet. App. 611 (1992); Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990).  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he provide information as to all treatment of his service-connected cervical spine, lumbar spine, and ganglion cysts of the wrists  after January 2009, including the names and addresses of all health care providers whose records have not already been provided to VA.  Upon receipt of the requested information and the appropriate releases, the RO should contact all identified health care providers and request that they forward copies of all available clinical documentation pertaining to treatment of the Veteran, not already of record, for incorporation into the claims files.  If identified records are not ultimately obtained, the Appellant should be notified pursuant to 38 C.F.R. § 3.159(e) (2011).  

2.  Associate with the claims files any VA medical records pertaining to the treatment of the Veteran not already of record, including that provided after January 2009.  

3.  Then schedule the Veteran for a VA examination for compensation purposes in order to determine the nature and severity of his service-connected cervical spine, lumbar spine, and wrist disabilities.  All indicated tests and studies should be accomplished and the findings then reported in detail.  The examiner should specifically state whether the Veteran's service-connected cervical spine, lumbar spine, and ganglion cysts are productive of any chronic neurologic symptoms.  

The examiner should further identify the limitation of activity imposed by the Veteran's cervical spine, lumbar spine, and wrist disabilities with a full description of the effect of the disabilities upon his ordinary activities.  The examiner should fully describe any weakened movement, excess fatigability, and incoordination present.  Determinations on whether the Veteran exhibits pain with use of his cervical spine, lumbar spine, and wrists should be noted and described.  If feasible, the determinations concerning pain, weakness and fatigability should be portrayed in terms of the degree of additional range of motion loss or ankylosis.  If such a determination is not feasible, this should be stated for the record and the reasons provided.  The examiner should express an opinion as to the impact of the Veteran's cervical spine, lumbar spine, and wrist disabilities upon his vocational pursuits.  

Send the claims folder to the examiner for review of pertinent documents therein.  The examination report should specifically state that such a review was conducted.  

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  However, if the requested opinion cannot be provided without resort to speculation, the examiner or examiners should so state and explain why an opinion cannot be provided without resort to speculation.  

4.  After the requested examination has been completed, the examination report should be reviewed to ensure that it is in compliance with the directives of this remand.  The report should be returned to the examiner if it is deficient in any manner.  

5.  Thereafter, ensure that the development above has been completed in accordance with the remand instructions, undertake any other development action that is deemed warranted.  Then readjudicate the Veteran's claims.  If the benefits sought on appeal remain denied, the Veteran and his accredited representative should be provided a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for response before the case is returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).  



_________________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


